Title: From Thomas Jefferson to William Davies, 2 February 1781
From: Jefferson, Thomas
To: Davies, William



Sir
In Council Febr. 2d. 1781.

I am very sorry the shoes and cloathing fall so far short of what we had reason to expect. Such of the former as are unfit for use had better be returned. We shall omit no opportunity of making up the whole deficiency. The Shoemakers and Taylors at Warwick receive orders to day to go to your post under a Mr. Thornbury’s care, who is himself one of them. We shall be glad to have the services of the sub-clothier, provided he is from the nature of his appointment, or will make himself accountable to our Clothier for his issues: what we wish to guard against is the issuing our clothing under the orders of a Continental Clothier-general who might give them to other troops. I inclose you an Order for three hundred (long) wieght of nail rods.
I am with much respect Sr. yr. Mos. Obt. Sevt.,

T.J.

